IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40384
                        Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

JESUS BARAJAS-LEON,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 4:00-CR-93-ALL
                        - - - - - - - - - -
                         December 12, 2001
Before HIGGINGBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Jesus

Barajas-Leon has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Barajas-

Leon has received a copy of counsel’s motion and brief but has

not filed a response.   Our independent review of the brief and

the record discloses no nonfrivolous issue.    Accordingly,

counsel’s motion to withdraw is GRANTED.    Counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.